Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim 9 has been canceled.  Claims 1-8 and 10-14 are pending.

Claim Interpretation
There is a distinction made by applicant between channels and grooves (narrow terms which requires a passage to be open at one side, e.g., a top open side) as compared to passages (a broader term which encompasses channels and grooves as well as pipes, conduits and tubes which are closed 360 degrees, i.e., not open at one side).
The Office realizes that applicant may becoming frustrated with the Office’s interpretation of prior art references as reflected by applicant’s remarks and disagreement with rejections made in previous actions.  Applicant interprets functional language or limitations as if these are positive limitations or positive recitation of structure.  Functional language or limitations are not positive limitations or positive recitation of structure.  Functional language is treated according to MPEP 2114 Apparatus and Article Claims – Functional Language, Part I. Inherency and Functional Limitations in Apparatus Claims.  There seems to be a fundamental difference between applicant’s interpretation and the Office’s interpretation.  The Office doubts that any agreement could be reached as long as applicant believes that the claim has a narrow interpretation that the Office doesn’t agree with because of the Office’s broadest reasonable interpretation standard.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 is indefinite because it has two periods, a first period at the end of line 23 and the second period at the end of line 32.  Does the claim end with line 23 or line 32?  The metes and bounds of claim 13 can’t be accurately determined.  Suggesting deleting the period at the end of line 23 to make it clear that claim 13 contains all language from line 24 to line 32.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanson et al. (US 2009/0107565) (Hanson) in view of Hahner et al.  (US 6176260).
Hanson discloses a fuel tank 50 adapted to be used with several types of engines of automobiles (broadly interpreted, “automobiles” includes cars, vans, trucks, lawnmowers, golf carts, etc.), the fuel tank comprising: a casing (integrally formed body 64) defining a fuel filling space (hollow portion 66), a fuel filler pipe (neck 82) extending from the casing, and a pump module (pump 52) mounted to said casing to deliver fuel from within said casing, wherein the casing has a shape suitable for being used with different types of gasoline and diesel engines, and wherein the casing comprises an outer surface defining two or more channels [three distinct channels as indicated in annotated Fig. 3] extending along said outer surface, the channels being formed in advance and being shaped and adapted to receive, route and hold to said casing pipes and/or wiring harnesses of different types of gasoline and diesel engines, such that some of the channels used for the pipes and/or wiring harnesses of a given engine are present for an engine of another type but are not used; whereby, the fuel tank can be mounted to an automobile having either a gasoline or diesel engine.
The structure of Hanson is consistent with a fuel tank adapted to be used with several types of gasoline and diesel engines.  The structure of the channels of Hanson is consistent with a shape and adaptability to receive, route and hold said casing pipes and/or wiring harnesses of different types of gasoline and diesel engines such that some of the channels used for the pipes and/or wiring harnesses of a given engine are present for engine of another type but are not used.
Most of lines 7-17 of claim 1 define functional limitations.  The pipes and/or wiring harnesses are not positively recited structure.  The prior art structure inherently possesses the functionality of claim 1, the casing’s shape is suitable for being used with different types of gasoline and diesel engines, the channels being shaped and adapted to receive, route and hold to said casing pipes and/or wiring harnesses of different types of gasoline and diesel engines, whereby the fuel tank can be mounted to an automobile having either a gasoline or diesel engine.


    PNG
    media_image1.png
    801
    816
    media_image1.png
    Greyscale



Regarding erstwhile claim 9, claim 1, claim 11, claim 14 and claim 10, the channels of Hanson have edges (edges having the projecting portions) being provided with projecting portions (snap fit retainers 76, 78, 80 and snap fit portions 100, 102, 104, 106, 108 and 110) shaped and adapted for holding the wiring harnesses and/or pipes in said channels.  The channels are shaped and adapted to receive wiring harnesses and/or pipes by means of snap-fitting.  Again, the interaction of the wiring harnesses and/or pipes with the channels are functional limitations.  The prior art structure inherently possesses the functionality of erstwhile claim 9, claim 1, claim 11 and claim 14 because the projecting portions are shaped and adapted for holding the wiring harnesses and/or pipes in said channels. The prior art structure inherently possesses the functionality of claim 10, the channels are shaped and adapted to receive wiring harnesses and/or pipes by means of snap-fitting.  
Hanson fails to disclose the gauge of the gauge-pump module.  Hahner teaches a gauge-pump module (delivery unit 18 with level gauge 50 and pump 32).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add a level gauge to the pump module of Hanson and add an opening into the casing where the pump 52 of Hanson is connected to form a gauge-pump module in order to add the level indicating and to incorporate the pumping and level indicating into one device and into one opening.
Re claims 2-4 and 12, fuel filter 56 (functional module) is secured by snap fit portions 104 and 106 at a securing zone (portion of channel where the portions 104 and 106 are mounted).  Re claim 2, the snap fit portions, each, individually, are considered functional modules.  Re claim 4, the functional modules (filter and snap fit portions) are compatible with gas engines and diesel engines.  Re claim 12, the securing zone is an external surface.
Re claims 5 and 6, the channel for 80 holds pipe (second fuel line 58) and is adapted for a fuel pipe supplying a gasoline or diesel filter.  Office notes the change to “two or more channels” as not significant as applicant stated “channels” previously.  The channels’ adaptability to hold “all or some” (strictly interpreted as more than one) of the following pipes or wiring harnesses, see discussion for claim 13.
Re claim 7, Hanson fails to state the material of the casing.  Hahner teaches a plastic casing material and the blow molding process (see column 5, lines 11-12).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the material to be a blow moldable plastic to allow quick and easy molding of a complex shape which saves time and expense over other forming methods.
Re claim 8, the golf cart is considered an automobile.
Re claims 9 (erstwhile claim 9) and 10, the channels of Hanson have edges and the snap fit portions positioned within the channels have edges which are part of the channels, the edges provided with projecting portions shaped and adapted for holding the wiring harnesses and/ pipes in said channels and the channels are shaped and adapted to receive wiring harnesses and/or pipes by means of snap-fitting.  Again, these are functional limitations.  The prior art structure inherently possesses the functionality of claim 9, the projecting portions are shaped and adapted for holding the wiring harnesses and/ pipes in said channels. The prior art structure inherently possesses the functionality of claim 10, the channels are shaped and adapted to receive wiring harnesses and/or pipes by means of snap-fitting.  
Re claim 11, the functional limitation is changed from that in claim 1 to state “pipes and wiring harnesses” in lines 11 and 12 of claim 11.  This functional limitation is still met because the prior art structure inherently possesses the functionality such that the channels are shaped and adapted to receive, route and hold to said casing pipes and wiring harnesses.  Also, the channels used for the pipes and wiring harnesses of a given engine are present for an engine of another type but are not used.
“The channels being formed on the casing in advance” (e.g., claim 11, lines 11-12) is not an entirely complete thought.  One could ask “in advance of what?”  In advance of disposal of the fuel tanks after its useful life.  This limitation is a product-by-process limitation evaluated according to MPEP 2113 Product-by-Process Claims.
Re claim 13, the first 13 lines of claim 13 are typical of the other independent claims.  In lines 14-16, applicant inserts a whereby clause discussing a subset of the channels for use with a particular engine type.  This whereby clause is similar to claims 14-16 of claim 1.  The limitation is a functional limitation discussing the channels and their capability or adaptability in use, for one engine type (such as, gasoline) they are used and for another engine type (such as, diesel) they are not used.  The question being answered is: Whether the channel’s structure is capable of performing the intended use?  The structure of the channels of a gasoline engine are not structurally different from the structure of the channels of a diesel engine.  The structure of used or unused channels are the same.  The manufacturer or installer has the choice in using a particular channel for a gasoline engine installation and not to use that particular channel for a diesel engine installation.  That is a different method of use, for instance, using all of the channels for both the gasoline engine installation and the diesel engine installation as compared to an installation that doesn’t use a particular channel.  However, the product is structurally the same, exactly the same, identical.
Lines 17-23 of claim 13 discuss compatibility with a gasoline engine and that the channels have adaptability for routing and holding all or some (strictly interpreted as more than one) of the following pipes and wiring harnesses.  Hanson shows a gas filter in one of the channels and pipes for the gas filter in the channels.  The question is:  Whether the structure of Hanson’s channels have the capacity to hold more than one pipe or wiring harness for a gasoline engine?  There is no reason to conclude that the channels for one pipe would not be able to hold another pipe or a wiring harness or both a pipe and a wiring harness.
Lines 24-end of claim of claim 13 discuss compatibility with diesel engines and that the channels have adaptability for routing and holding all or some (strictly interpreted as more than one) of the following pipes and wiring harnesses.  The structure of the gasoline engine pipes and wiring harnesses are not in any way different from the structure of diesel engine pipes and wiring harnesses.  Therefore, if a channel is adaptable to hold a pipe or wiring harness of a gasoline engine, then said channel is equally adaptable to hold a pipe or wiring harness of a diesel engine. The question is:  Whether the structure of Hanson’s channels have the capacity to hold more than one pipe or wiring harness for a diesel engine?  There is no reason to conclude that the channels for one pipe would not be able to hold another pipe or a wiring harness or both a pipe and a wiring harness.


Response to Arguments
Applicant's arguments filed 28 September 2022 have been fully considered but they are not persuasive.
Applicant finds that (1) Hanson doesn’t teach the “two or more channels” of claim 1, and (2) the limitations of erstwhile Claim 9 as stated in the first sentence of the first full paragraph of page 13 of applicant’s remarks submitted 28 September 2022.  Regarding item (1), the Office would direct applicant’s attention to annotated Fig. 3 of Hanson which clearly shows three distinct channels.  Applicant refers to all three collectively as a single channel (see first two sentences of paragraph bridging pages 10 and 11 of applicant’s remarks submitted 28 September 2022).  Again, the Office has consistently regarded applicant’s statements throughout prosecution as unsupported and inaccurate.  If the Office points to something, applicant defiantly chooses not to see the Office’s interpretation and applicant applies his interpretation.  This doesn’t refute the Office’s position and doesn’t suggest Office error.  The Office doesn’t have to prove applicant wrong or even address applicant’s alternate interpretation.  But, applicant does have the burden of proof to refute the Office interpretation.
Regarding item (2), the limitations of erstwhile claim 9 which discusses that each of the channels has edges, the edges being provided with projecting portions (snap fit retainers 76, 78, 80 and snap fit portions 100, 102, 104, 106, 108 and 110) shaped and adapted for holding the wiring harnesses and/or pipes in said channels.  Applicant acknowledges the difference between positive limitation and functional limitations.  Applicant realizes that edges and projecting portions are positive limitations.  Applicant realizes that the wiring harnesses and/or pipes are not positive limitations but functional limitations in that the channels are shaped and adapted for holding the wiring harnesses and/or pipes in said channels.  Items (1) and (2) are both disclosed in Hanson.  No modification or change is necessary.
Applicant should be cognizant of the use of functional language.  Phrases such as “adapted to,” “adapted for,” “suitable for,”” shaped and adapted for,” “shaped and adapted for,” “can be mounted,” “may be mounted” all signify the beginning of a functional limitation.
In response to applicant's argument that the structure of every functional limitation defines over Hanson, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Applicant makes an inaccurate statement in the fourth sentence of the paragraph bridging pages 12 and 13 of applicant’s remarks submitted 28 September 2022.  Applicant notes that this limitation (the limitation of erstwhile Claim 9) limits not only those claimed channels that are used, but also those that are unused.  No.  There is no such limitation that appears anywhere in this applicant that states that the unused and used channels must have edges, projecting portions or any other definitive structure.  This is another instance of applicant reaching for an overly narrow interpretation.
The Office is having trouble finding where the Office previously made remarks about modifying Hanson to include additional channels as stated in the second full paragraph of page 12 of applicant’s remarks submitted 28 September 2022.  Applicant mentions the relocation or repositioning of the channels in line 5 of page 10 of applicant’s remarks submitted 28 September 2022, these modifications are not being suggested by the Office.
Applicant is not disagreeing with the Office is citing MPEP 2173.05(g).  The Office is fully aware of functional language/limitations, that they are acceptable and to the limited extent that such limitations structurally limit the invention.
The structure of Hanson is consistent with a fuel tank adapted to be used with several types of gasoline and diesel engines.  The structure of the channels of Hanson is consistent with a shape and adaptability to receive, route and hold said casing pipes and/or wiring harnesses of different types of gasoline and diesel engines such that some of the channels used for the pipes and/or wiring harnesses of a given engine are present for engine of another type but are not used.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/                   Primary Examiner, Art Unit 3733